Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims of 06/11/2021 is acknowledged.
Drawing objections in the Office action of 03/23/2021 are withdrawn.
Specification objections in the Office action of 03/23/2021 are withdrawn.
Claims objections in the Office action of 03/23/2021 are withdrawn.
Claims rejections under 35 U.S.C. § 112 in the Office action of 03/23/2021 are withdrawn.
   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


It is suggested amending the limitation to “the atmosphere-side rigid ring has an inner radial peripheral surface (22A) having a corner portion (22B) that contacts the reinforcement ring (14) and has an inclined surface that extends radially outward toward the reinforcement ring (14)” to clearly define the invention.
Claim 2 recites the limitation “an outer diameter of the atmosphere-side rigid ring side of the reinforcement side” in the last paragraph. It is unclear whether the outer diameter refers to that of the atmosphere-side ring or reinforcement ring. Appropriate correction is required. 
It is suggested amending the limitation to “an outer diameter of the reinforcement ring that contacts the atmosphere-side rigid ring 
Claim 3 recites the limitation "the reinforcement ring side" in lines 19, 21, 23, and 25.  There is insufficient antecedent basis for this limitation in the claim. Claim recites reinforcement (82), and not “reinforcement ring side”. Appropriate correction is required. 
It is suggested amending the limitation to “the atmosphere-side rigid ring has an inner radial peripheral surface (22A) having (i) a first corner portion (22B) that contacts the reinforcement ring (82) and has an inclined surface that extends radially outward toward the reinforcement ring (82)”; and 
second corner portion (22C) on an opposite side to the first corner portion 
the inclined surface of the of the first corner portion second corner portion 
  Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Allowable Subject Matter
Claims 2-9 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/NATHAN CUMAR/Primary Examiner, Art Unit 3675